DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 October 2021 has been entered.

Claim Status
Claims 1 and 9 are amended. Claims 2 and 10 are cancelled.
Claims 1, 3-9 and 11 are pending for examination below.

Response to Arguments
Applicant’s arguments, see Remarks, filed 15 October 2021, with respect to the rejection(s) of claim(s) 1, 3-9, and 11 under Fung have been fully considered and are persuasive. The Examiner agrees that Fung does not teach the newly added limitation that the regeneration gas does not comprise oxygen, as Fung teaches a mixture of air and steam, not including a separate steam stream. Therefore, the rejection has been 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN104672040, cited on IDS of 27 May 2020) (machine translation provided).
With regard to claims 1 and 9, Liu teaches a method for controlling the carbon deposits on a catalyst (paragraph [0012]) comprising the following:
a) contacting a catalyst with a methanol feed (paragraph [0004]) to produce olefins in a fluidized bed (paragraph [0016]).
b) separating the spent catalyst and passing it to a secondary reaction zone (regeneration zone) (paragraphs [0012], [0017]).
c) regeneration of the catalyst by contacting with a regeneration medium to decrease the carbon content (gasifying coke) (paragraph [0018]) where the regeneration medium is water vapor (steam) (paragraph [0026]).
d) returning the catalyst to the reaction zone (paragraph [0018]) thus further contacting the catalyst with methanol to produce olefins.

With regard to claim 3, Liu is silent with regard to the contact time between the steam and catalyst. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine a suitable contact time of 10 to 40 minutes without undue experimentation and with a reasonable expectation of success, because one of ordinary skill in the art would understand that there must be a time frame for the contacting and would find it obvious to try various times until a suitable time was found, absent any evidence to the contrary. 
With regard to claim 4, Liu is silent with regard to the space velocity of the steam. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine a suitable space velocity of 4 h-1 to 8 h-1 without undue experimentation and with a reasonable expectation of success, because one of ordinary skill in the art would understand that there must be a space velocity for the steam and would find it obvious to try various rates until a suitable space velocity was found, absent any evidence to the contrary. 
	With regard to claim 5, Liu teaches that the regeneration temperature is 500-700°C (paragraph [0024]), which overlaps the range of 600-750°C of instant claim 5. While Liu does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to claim 6, Liu teaches that the deactivated catalyst has a coke amount of 7 to 10 wt% (paragraph [0023]), which is within the range of 7 to 12 wt% of instant claim 6. 
With regard to claim 8, Liu teaches that the catalyst for the methanol to olefins reaction is a SAPO (silicoaluminophosphate molecular sieve) catalyst (paragraph [0046]).
With regard to claim 11, Liu teaches that the regeneration temperature is 500-700°C (paragraph [0024]). While this range does not overlap the claimed range of 710-750°C bar, it is very close. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I), specifically In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform the claimed regeneration with the claimed 710-750°C temperature which is substantially close to the range of temperatures of Liu, because a temperature of 700°C would be expected to behave similarly to a temperature of 710-750°C and because similar ranges are found to be prima facie obvious, absent any evidence to the contrary.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN104672040, cited on IDS of 27 May 2020) (machine translation provided) as applied to claim 1 above, and further in view of Ferrini et al. (US 2010/0292071).
With regard to claim 7, Liu teaches the regeneration above, where the regeneration gas comprises steam.
Liu does not teach that the regeneration process further comprises an inert gas.
Ferrini teaches a process for regeneration of a methanol to olefins catalyst (paragraph [0001]) which is SAPO-34 (paragraph [0079]) where the regeneration gas comprises at least one of steam and nitrogen or argon (paragraph [0069]). Thus, Ferrini teaches that it is known to include an inert gas including nitrogen or argon with the steam regeneration gas for a similar methanol to olefins reaction comprising a similar SAPO-34 catalyst (paragraph [0079]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add nitrogen or argon to the regeneration gas comprising steam of Liu, because both Liu and Ferrini teach regeneration of a SAPO-34 methanol to olefins catalyst with steam, and Ferrini teaches that it is known to also include nitrogen or argon with the steam. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        /PHILIP Y LOUIE/Primary Examiner, Art Unit 1772